 

Exhibit 10.1

 

[logo.jpg]

 

FORM OF EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (the “Agreement”) is made as of the ____ day of May 2012 by
and between Advaxis, Inc., a Delaware corporation (the “Company”), and the
purchaser (the “Investor”).

 

WHEREAS, on the date set forth on the Investor signature page attached hereto
and labeled as the “Original Issuance Date”, the Company and the Investor
entered into that certain Note Purchase Agreement (“Purchase Agreement”),
pursuant to which the Investor purchased (i) a convertible promissory note, with
the aggregate principal amount outstanding thereunder on the date of issuance
and the date hereof as set forth on the Investor signature page attached hereto
(the “Original Note”) and (ii) a warrant to purchase such number of shares of
the Company’s common stock, $0.001 par value per share (the “Common Stock”) as
set forth on the Investor signature page attached hereto (the “Original Warrant”
and together with the Original Note, the “Original Securities”);

 

[WHEREAS, the Investor shall agree to convert such portion of the aggregate
principal amount of the Original Note outstanding as of the Closing Date, as set
forth on the Investor signature page attached hereto (the “Converting Note
Amount”) into such number of shares of Common Stock as set forth on the Investor
signature page attached hereto (the “New Conversion Shares”, and the remaining
portion of the aggregate principal amount of the Original Note after such
conversion, as set forth on the Investor signature page attached hereto, the
“Remaining Note”);]1

 

WHEREAS, in exchange for the [Original Securities][Original Warrant and the
Remaining Note]2 and the amendments to the Purchase Agreement set forth in
Section 1(c) hereof, the Company has duly authorized the issuance to the
Investor of (i) such number of shares of Common Stock as set forth on the
Investor signature page attached hereto (the “Exchange Shares”), and (ii) a
warrant to purchase initially such number of shares of Common Stock as set forth
on the Investor signature page attached hereto substantially in the form
attached hereto as Exhibit A (the “Exchange Warrant”);

 

WHEREAS, as a condition to the transactions contemplated hereby, each of the
other investors who entered into Note Purchase Agreements with the Company,
substantially in the form of the Purchase Agreement, on May 9, 2011, October 2,
2011 or December 29, 2011 (the “Other Investors”) are executing agreements
identical to this Agreement (other than proportional changes in the number of
shares of Common Stock and warrants being issued to such Other Investor) (the
“Other Agreements” and, together with this Agreement, the “Agreements”). and

 

WHEREAS, the exchange of the [Original Securities][Original Warrant and the
Remaining Note] for the Exchange Shares and the Exchange Warrant is being made
in reliance upon the exemption from registration provided by Section 4(2) of the
1933 Act (as defined below).

 

--------------------------------------------------------------------------------

1 Note to draft: Insert for applicable January investors only.

2 Note to draft: Use of Original Securities for non-January investors and use of
Original Warrant and the Remaining Note for January investors.

 

 

 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.          [Conversion;]3Exchange. [Immediately prior to the Closing Date (as
hereinafter defined), the Investor shall deliver a conversion notice,
substantially in the form attached to the Original Note, duly executed by an
authorized representative of the Investor, to the Company to irrevocably convert
the Converting Note Amount, if any, of the Original Note into the New Conversion
Shares. The Company shall deliver certificates with respect to the New
Conversion Shares to the Investor as soon as commercially practicable following
the Closing Date].4 On the Closing Date, subject to the terms and conditions of
this Agreement, the Investor shall, and the Company shall, pursuant to Section
4(2) of the 1933 Act, exchange the [Original Securities][Original Warrant and
the Remaining Note] for the Exchange Shares and the Exchange Warrant. At the
Closing (as defined below), the following transactions shall occur (such
transactions in this Section 1, the “Exchange”):

 

(a)          The Investor shall deliver or cause to be delivered to the Company
(or its designee) the [Original Securities][Original Warrant and the Remaining
Note] free and clear of all liens. As of the Closing Date, all of the Investor’s
rights under the [Original Securities][Original Warrant and the Remaining Note]
shall be extinguished.

 

(b)          In exchange for the [Original Securities][Original Warrant and the
Remaining Note], the Company shall deliver or cause to be delivered to the
Investor the Exchange Shares and the Exchange Warrant.

 

(c)          As additional consideration for the Exchange, effective as of the
Closing Date, Sections 8, 10 and 11 of the Purchase Agreement shall be amended
and restated as follows:

 

Section 8. [Intentionally Omitted]

 

Section 10. [Intentionally Omitted]

 

Section 11. [Intentionally Omitted]

 

(d)          The Company and the Investor shall execute and/or deliver such
other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

 

--------------------------------------------------------------------------------

3 Note to draft: Insert for applicable January investors only.

4 Note to draft: Insert for applicable January investors only.

 

2

 

 

2.          The Closing(s). Subject to the conditions set forth below, the
Exchange shall take place at the offices of Greenberg Traurig, LLP, The MetLife
Building, 200 Park Avenue, New York, New York 10166, on the date hereof or at
such other time and place as the Company and the Investor mutually agree (the
“Closing” and the “Closing Date”).

 

3.          Closing Conditions.

 

3.1           Conditions to Investor’s Obligations. The obligation of the
Investor to consummate the Exchange is subject to the fulfillment, to the
Investor’s reasonable satisfaction, prior to or at the Closing, of each of the
following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained in Section 4 of this Agreement shall be true and
correct in all material respects on the date hereof and on and as of the Closing
Date as if made on and as of such date.

 

(b)          Closing Deliveries. At the Closing, the Company shall have tendered
to the Investor the deliverables set forth in Section 1.

 

(c)          No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(d)          Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.

 

(e)          Trading Market. Trading in the Common Stock shall not have been
suspended by the Securities and Exchange Commission or the Company’s principal
trading market.

 

(f)          Transactions. During the period commencing on May 7, 2012 through
and including the Closing Date, the Company shall have entered into definitive
documents with respect to, or consummated, transactions with third party
accredited investors resulting in aggregate gross proceeds to the Company of no
less than $1,000,000.

 

3.2           Conditions to the Company’s Obligations. The obligation of the
Company to consummate the Exchange is subject to the fulfillment, to the
Company’s reasonable satisfaction, prior to or at the Closing in question, of
each of the following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of the Investor contained in Section 5 of this Agreement (other than Section 5.2
and 5.3) shall be true and correct in all material respects on the date hereof
and on and as of the Closing Date as if made on and as of such date. The
representations of the Investor contained in Sections 5.2 and 5.3 shall be true
and correct in all respects on the date hereof and on and as of the Closing Date
as if made on and as of such date.

 

3

 

 

(b)          Deliverables. At the Closing, the Investor shall have tendered to
the Company the deliverables set forth in Section 1.

 

(c)          No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(d)          Other Agreements. Each of the Other Investors shall have duly
executed the Other Agreement of such Other Investor and delivered the same to
the Company.

 

(e)          Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 

4.          Representations and Warranties of the Company. The Company hereby
represents and warrants to Investor that:

 

4.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business or properties.

 

4.2           Capitalization and Voting Rights. The authorized capital of the
Company as of the date hereof consists of (i) 5,000,000 shares of Preferred
Stock, par value $0.001 per share (the “Preferred Stock”), of which 740 are
presently issued and outstanding, and (ii) 500,000,000 shares of Common Stock,
of which 287,038,332 shares of Common Stock were issued and outstanding as of
April 18, 2012. No Person (as defined below) has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents (as defined below).
The issuance and sale of the Exchange Shares and the Exchange Warrant will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investor) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any such securities. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and non-assessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Exchange Shares and the Exchange Warrant. There
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders.

 

4

 

 

4.3           Authorization. All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement and the performance of all obligations
of the Company hereunder and thereunder, including, without limitation, the
authorization (or reservation for issuance) of the Exchange Shares, the Exchange
Warrant and the shares issuable upon exercise of the Exchange Warrant (the
“Exchange Warrant Shares” and, collectively with the Exchange Shares and
Exchange Warrant, the “Securities”) and the Exchange have been taken on or prior
to the date hereof.

 

4.4           Valid Issuance of the Securities. The Exchange Shares when issued
and delivered in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable. The Exchange Warrant when issued
and delivered in accordance with the terms of this Agreement, will be duly and
validly issued. The Exchange Warrant Shares when issued and delivered in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable.

 

4.5           Offering. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 5 of this Agreement, the offer and issuance
of the Securities, as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”) and the qualification or registration requirements of state securities
laws or other applicable blue sky laws. Neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 5 of this Agreement, pursuant to Rule
144(d)(3)(ii), the holding period of the Exchange Shares and the Exchange
Warrant tack back to the original issue date of the [Original
Securities][Original Warrant and the Remaining Note]. The Company acknowledges
and agrees that all the Exchange Shares and the Exchange Warrant shall be issued
free and clear of any restrictive legend and such shares shall be delivered
electronically through the Depository Trust Company (“DTC”) to the DTC account
of the Investor set forth on the signature page hereto. The Company agrees not
to take a position contrary to this paragraph.

 

4.6           Public Reports. The Company is current in its filing obligations
under the Securities Exchange Act of 1934, as amended (the “1934 Act”),
including without limitation as to its filings of Annual Reports on Form 10-K
and Quarterly Reports on Form 10-Q (collectively, the “Public Reports”). The
Public Reports do not contain any untrue statement of a material fact or omit to
state any fact necessary to make any statement therein not misleading. The
financial statements included within the Public Reports for the fiscal year
ended October 31, 2010, for the fiscal year ended October 31, 2011, and for each
quarterly period thereafter (the “Financial Statements”) have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods indicated and with each other, except
that unaudited Financial Statements may not contain all footnotes required by
generally accepted accounting principles. The Financial Statements fairly
present, in all material respects, the financial condition and operating results
of the Company as of the dates, and for the periods, indicated therein, subject
in the case of unaudited Financial Statements to normal year-end audit
adjustments.

 

5

 

 

4.7           Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business, and
the Company has not received written notice of any such violation.

 

4.8           Consents; Waivers. No consent, waiver, approval or authority of
any nature, or other formal action, by any person, firm or corporation, or any
agency, bureau or department of any government or any subdivision thereof, not
already obtained, is required in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions provided for herein and therein.

 

4.9           Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement, and the other
documents entered into in connection herewith (collectively, the “Transaction
Documents”) and the transactions contemplated hereby and thereby and that the
Investor is not (i) an officer or director of the Company, (ii) an “affiliate”
of the Company (as defined in Rule 144 promulgated under the 1933 Act), or (iii)
to the knowledge of the Company, a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act).
The Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s acceptance of the
Securities. The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 

4.10         Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Securities and Exchange Commission (the “SEC”) thereunder that are
effective as of the date hereof.

 

4.11         Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock, or any
of the Company’s officers or directors in their capacities as such.

 

6

 

 

4.12         No Group. The Company acknowledges that, to the Company’s
knowledge, the Investor is acting independently in connection with this
Agreement and the transactions contemplated hereby, and is not acting as part of
a “group” as such term is defined under Section 13(d) of the 1933 Act and the
rules and regulations promulgated thereunder.

 

4.13         Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Company is a party have been duly and validly
authorized, executed and delivered on behalf of the Company and shall constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. The execution, delivery and performance by the Company of
this Agreement and each Transaction Document to which the Company is a party and
the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Company or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company is a party or by
which it is bound, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities or “blue sky”
laws) applicable to the Company, except in the case of clause (ii) above, for
such conflicts, defaults or rights which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Company to perform its obligations hereunder.

 

5.          Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

5.1           Authorization. The Investor has the legal capacity, full power and
authority and right to enter into this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby and has taken
all action necessary to authorize the execution and delivery of this Agreement,
the performance of its obligations hereunder and the consummation of the
transactions contemplated hereby.

 

5.2           No Public Sale or Distribution. The Investor is acquiring the
Securities for its own account, not as a nominee or agent, and not with a view
towards, or for resale in connection with, the public sale or distribution of
any part thereof, except pursuant to sales registered or exempted under the 1933
Act. The Investor is acquiring the Securities hereunder in the ordinary course
of its business. The Investor does not presently have any contract, agreement,
undertaking, arrangement or understanding, directly or indirectly, with any
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof (a “Person”) to sell, transfer, pledge, assign or
otherwise distribute any of the Securities.

 

7

 

 

5.3           Accredited Investor Status; Investment Experience. The Investor is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.

 

5.4           Reliance on Exemptions. The Investor understands that the
Securities are being offered and issued to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

5.5           Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and issuance of the
Securities which have been requested by the Investor. The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained herein. The Investor understands that
its investment in the Securities involves a high degree of risk. The Investor
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Securities. The Investor is relying solely on its own accounting, legal and tax
advisors, and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.

 

5.6           No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

5.7           [Transfer or Resale. The Investor understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities or “blue sky” laws, the Securities constitute “restricted
securities” as such term is defined in Rule 144(a)(3) under the 1933 Act, and
the Securities may not be offered for sale, sold, transferred, assigned, pledged
or otherwise distributed unless (A) subsequently registered thereunder, (B) the
Investor shall have delivered to the Company an opinion of counsel, in a form
generally acceptable to the Company’s legal counsel, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Investor
provides the Company and its legal counsel with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption
thereunder.]5[Intentionally Omitted]6

 

--------------------------------------------------------------------------------

5 Note to draft: Delete for non-January investors.

6 Note to draft: Insert for non-January investors.

 

8

 

 

5.8           [Legends. The Investor understands that the certificates or other
instruments representing the Exchange Shares, the Exchange Warrant and the
Exchange Warrant Shares except as set forth below, shall bear any legends as
required by applicable state securities or “blue sky” laws in addition to a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.]7[Intentionally Omitted]8

 

5.9           Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each Transaction Document to which the Investor
is a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.

 

--------------------------------------------------------------------------------

7 Note to draft: Delete for non-January investors.

8 Note to draft: Insert for non-January investors.

 

9

 

 

5.10         Ownership. The Investor is the record and beneficial owner of, and
has good and marketable title to, the [Original Securities][Original Warrant and
the Remaining Note], free and clear of any and all liens, security interests,
charges or encumbrances, agreements, voting trusts, proxies or other
arrangements or restrictions of any kind whatsoever.

 

5.11         [Rule 144 Representations.

 

(a)          The Investor has owned the Original Securities, both beneficially
and of record, for not less than a period of six months preceding the date of
this Agreement. Full consideration for the Original Securities was provided at
least six months prior to the date of this Agreement.

 

(b)          Neither the Investor nor any of its affiliates is, and for the
three months immediately preceding the date of this Agreement, has been (i) an
officer, director, employee or “affiliate” of the Company (as that term is
defined in Rule 144(a)(1)) or (ii) a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934
Act).]9

 

6.          Rule 144 Availability. At all times during the period commencing on
the Closing Date and ending at such time that all of the Securities can be sold
without the requirement to be in compliance with Rule 144(c)(1) and otherwise
without restriction or limitation pursuant to Rule 144, the Company shall use
its commercially reasonable efforts to ensure the availability of Rule 144 to
the Investor with regard to the Securities, including compliance with Rule
144(c)(1).

 

7.          Indemnification.

 

7.1           Indemnification by the Company. The Company agrees to indemnify,
hold harmless, reimburse and defend the Investor, and its officers, directors,
agents, affiliates, members, managers, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Investor or any such person which results, arises out of or is based
upon (i) any material misrepresentation by Company or breach of any
representation or warranty by Company in this Agreement or in any exhibits or
schedules attached hereto, or other agreement delivered pursuant hereto; or (ii)
after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Investor relating hereto. Notwithstanding anything herein to the contrary, in no
event shall the Company be liable to the Investor (in the aggregate) for more
than the aggregate principal amount of the Original Note outstanding on the date
hereof.

 

--------------------------------------------------------------------------------

9 Note to draft: Delete for January investors.

 

10

 

 

7.2           Indemnification by the Investor. The Investor agrees to indemnify,
hold harmless, reimburse and defend the Company and any of its officers,
directors, agents, affiliates, members, managers, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Investor or any such person which results, arises out of or is based
upon (i) any material misrepresentation by the Investor or breach of any
representation or warranty by the Investor in this Agreement or in any exhibits
or schedules attached hereto, or other agreement delivered pursuant hereto; or
(ii) after any applicable notice and/or cure periods, any breach or default in
performance by the Investor of any covenant or undertaking to be performed by
the Investor hereunder, or any other agreement entered into by the Company and
the Investor relating hereto. Notwithstanding anything herein to the contrary,
in no event shall the Investor be liable to the Company (in the aggregate) for
more than the aggregate principal amount of the Original Note outstanding on the
date hereof.

 

8.          Exchange Adjustment.

 

8.1           Adjustment. Except with respect to Exempt Issuances (as defined
below), if, at any time from the date hereof until three months from the date
hereof that Exchange Shares are held by the Investor, the Company shall offer,
issue or agree to issue any Common Stock or Common Stock Equivalents (as defined
below) to any Person (each, a “Third Party Purchaser”) at an effective price per
share of Common Stock or effective exercise or conversion price per share of
Common Stock Equivalents (the “Third Party Share Price”) which shall be less
than $0.09 (as adjusted pursuant to this Section 8.1 or for distributions,
forward stock splits, reverse stock splits, reclassifications or other similar
events (the “Base Share Price”) and the date of each such dilutive issuance, a
“Dilutive Issuance Date”), then, the Company shall issue such number of
“Additional Shares” of Common Stock to the Investor in accordance with the
following formula:

 

Additional Shares = (A x B/C) - A

 

For purposes of the foregoing formula:

 

A = the number of Exchange Shares held by the Investors on the Dilutive Issuance
Date.

 

B = the Base Share Price.

 

C = the Third Party Share Price.

 

11

 

 

The delivery to the Investor of additional shares of Common Stock pursuant to
this Section 8.1 (the “Adjustment Shares”) shall occur promptly following the
closing date of a transaction with a Third Party Purchaser giving rise to the
requirement to issue Adjustment Shares (an “Adjustment Transaction”), but in no
event later than two (2) business days from the closing date of an Adjustment
Transaction. The Company shall use its best efforts to structure any Adjustment
Transaction so that the Adjustment Shares shall have the same rights to
registration as the securities being issued in connection with such Adjustment
Transaction.

 

8.2           Transfer or Resale. The Investor understands that the Adjustment
Shares, when issued, (a) are not being registered under the 1933 Act or any
state securities or “blue sky” laws, (b) constitute “restricted securities” as
such term is defined in Rule 144(a)(3), and (c) may not be offered for sale,
sold, transferred, assigned, pledged or otherwise distributed unless (i)
subsequently registered thereunder, (ii) the Investor shall have delivered to
the Company an opinion of counsel, in a form generally acceptable to the
Company’s legal counsel, to the effect that such Adjustment Shares to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, including without limitation pursuant to Rule
144.

 

8.3           Certain Definitions. For purposes of this Section 8, the following
definitions will apply:

 

(a)          “Approved Stock Plan” means any employee benefit plan or agreement
which has been approved by the board of directors of the Company prior to or
subsequent to the date hereof pursuant to which Common Stock and options to
purchase Common Stock may be issued to any employee, officer, director or
consultant for services provided to the Company in their capacity as such
(provided, however, that the number of shares of Common Stock or options that
may be issued to consultants pursuant to agreements hereunder shall not exceed
an aggregate of 500,000 shares (subject to adjustment for reverse and forward
stock splits, recapitalizations and the like) in any 12 month period).

 

(b)          “Common Stock Equivalents” means any securities of the Company
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any Convertible Security, Option or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

(c)          “Convertible Securities” means any shares or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.

 

12

 

 

(d)          “Exempt Issuance” means the issuance of, (i) any Common Stock in
connection with any Approved Stock Plan; (ii) any Common Stock in connection
with any securities issued pursuant to this Agreement and securities issued upon
the exercise or conversion of those securities; (iii) any Common Stock in
connection with any conversion, exercise or exchange of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the Closing Date, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities; (iv)
any Common Stock by reason of a dividend, stock split or other distribution on
shares of Common Stock, (v) any Common Stock, Convertible Securities or Options
pursuant to Section 3(a)(10) of the 1933 Act with respect to the settlement of
accounts payables of the Company approved by the Board of Directors of the
Company, (vi) any securities in connection with strategic alliances,
acquisitions, mergers, and strategic partnerships, provided that such issuance
shall only be to a Person (or to the equityholders of a Person) which is, itself
or through its subsidiaries, not primarily in the business of purchasing
securities and the primary purpose of such issuance is not to raise capital or
(vii) up to $50,000 of Common Stock at a cost basis of no less than the Base
Share Price to finders or placement agents for services rendered in connection
with prior financing transactions.

 

(e)          “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

9.          Miscellaneous

 

9.1           Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

9.2           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state or federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

13

 

 

9.3           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

9.4           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to (a) in the case of the Company to Advaxis, Inc., 305 College Road East,
Princeton, New Jersey 08540, Attention: Mark J. Rosenblum, with a copy (which
shall not constitute notice) to Greenberg Traurig, LLP, The MetLife Building,
200 Park Avenue, New York, NY 10166, Attention: Robert H. Cohen, Esq.; Fax#:
(212) 801-6400 or (b) in the case of the Investor, to the address as set forth
on the signature page or exhibit pages hereof or, in either case, at such other
address as such party may designate by TEN (10) business days advance written
notice to the other parties hereto.

 

9.5           Finder’s Fees. Except for fees payable by the Company to persons
designated by the Company, each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction.

 

9.6           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), with the
written consent of the Company and the Investor. Any term of the Agreements may
be amended and the observance of any term of the Agreements may be waived
(either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Investors
holding a majority of the shares of Common Stock issued pursuant to the
Agreements (without regarding limitation on exercise of each Exchange Warrant
issued pursuant to the Agreements), and any amendment to any provision of the
Agreements made in conformity with the provisions of this Section 9.6 shall be
binding on all Investors.

 

9.7           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

9.8           Entire Agreement. This Agreement represents the entire agreement
and understandings between the parties concerning the Exchange and the other
matters described herein and therein and supersedes and replaces any and all
prior agreements and understandings solely with respect to the subject matter
hereof and thereof.

 

14

 

 

9.9           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

9.10         Interpretation. Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.

 

9.11         Prohibition on Section 3(a)(10) Transactions. From the date of this
Agreement until thirty days from the date of this Agreement, the Company shall
not issue any Common Stock, Convertible Securities or Options pursuant to
Section 3(a)(10) of the 1933 Act with respect to the settlement of accounts
payables of the Company.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

15

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  THE COMPANY         ADVAXIS, INC.         By:       Name: Thomas A. Moore    
Title: Chairman/ CEO

 

 

 

 

[INVESTOR SIGNATURE PAGES TO EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Investor: ______________________________________________________________

Signature of Authorized Signatory of
Investor:________________________________________

Name of Authorized Signatory:
____________________________________________________

Title of Authorized Signatory:
_____________________________________________________

Email Address of Authorized Signatory:
_____________________________________________

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Investor:

 

Investor DTC Instructions:

 

Original Issuance Date: __________________

Original Principal Amount of the Original Note on issuance date:
$_______________

Principal Amount Outstanding of the Original Note on date hereof:
$________________

Number of shares of Common Stock underlying the Original Warrant on issuance
date: _______

Number of shares of Common Stock underlying the Original Warrant on date hereof:
_________

[Conversion amount of Original Note: $___________________]10

[Number of shares of Common Stock issuable upon conversion of the conversion
amount of the Original Note: _____________]11

[Remaining principal amount outstanding of the Original Note: $______________]12

Exchange Shares: _________________

Number of shares of Common Stock initially underlying Exchange Warrant A:
______________

 

[INVESTOR’S SIGNATURE PAGE CONTINUES ON NEXT PAGE]

 

--------------------------------------------------------------------------------

10 Note to draft: Delete for non-January investors.

11 Note to draft: Delete for non-January investors.

12 Note to draft: Delete for non-January investors.

 

 

 

 

ACKNOWLEDGEMENT AND ACCEPTANCE

 

The foregoing Agreement shall not be effective until the Company has executed
the below acknowledgement.

 

Agreed and accepted,

this ____ day of ___________, 2012

 

ADVAXIS, INC.         By:         Name:     Title:  

 

[SIGNATURE PAGES CONTINUE]

 

 

 

 

EXHIBIT A

 

Exchange Warrant

 



 

 